Citation Nr: 1546919	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from December 1955 to December 1958.  He had subsequent service in the Marine Corps Reserves.  The appellant seeks to establish entitlement to nonservice-connected benefits as the surviving spouse of the Veteran.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2014 decision issued by the Philadelphia, Pennsylvania RO (hereinafter agency of original jurisdiction (AOJ)) which denied the appellant's claim for nonservice-connected pension.  The appellant filed a notice of disagreement (NOD) in February 2014, and the AOJ furnished the appellant a statement of the case (SOC) in June 2014.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2014.  The RO in Pittsburgh, Pennsylvania currently holds jurisdiction over the case.

On her June 2014 VA Form 9, the appellant requested a Board hearing at the RO (Travel Board hearing).  On July 23, 2015, VA notified the appellant that she was scheduled for a Travel Board hearing before a member of the Board on August 21, 2015.  On August 3, 2015, the appellant submitted a pre-printed form stating that she waived a 30-day advance notice for a Board hearing, and that she would report for the Travel Board hearing as scheduled.  However, in hand-writing, the appellant stated that "I do not wish to have a hearing." (emphasis original).  On August 10, 2015, VA again notified the appellant that she was scheduled for a Travel Board hearing before a member of the Board on August 21, 2015.  This notice was mailed to the appellant's last known address of record and was not returned as undeliverable by the postal service.  The appellant failed to report for her scheduled hearing and, to date, VA has received no communication, written or otherwise, from her expressing good cause for not appearing, or requesting that the hearing be rescheduled.  Under these circumstances, the appellant's Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been processed utilizing the Veterans Benefits Management System and Virtual VA paperless, electronic claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  The Veteran did not have the requisite service for the appellant to qualify for VA death pension benefits.


CONCLUSION OF LAW

As the requirements for basic eligibility for entitlement to VA death pension are not met, the claim for that benefit is without legal merit.  38 U.S.C.A. §§ 101, 1501, 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  In addition, the AOJ satisfied its limited duty in this case by verifying the Veteran's service with the appropriate service department.  See 38 C.F.R. § 3.203(c) (2015).  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

A surviving spouse of a veteran of a period of war who died due to nonservice-connected disability generally may be entitled to an improved death pension equal to the maximum annual pension rate (MAPR) reduced by the surviving spouse's countable annual income.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23 (2015).  Basic entitlement exists if the Veteran served during a period of war; and (i) had at least 90 days of active military service; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the MAPR specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b) (4).

A "surviving spouse" is generally defined in 38 C.F.R. § 3.50(b) as including a spouse of the veteran at the time of the veteran's death, who lived with the veteran continuously until the date of his death, and who has not remarried or lived with another person of the opposite sex.  

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  

The appellant claims to be the surviving spouse of the Veteran, and alleges that the Veteran had wartime service.  In support of her claim, she has submitted a Marine Corps Certificate of Honorable Discharge reflecting the Veteran's discharge on December 28, 1961.  Notably, this certificate was signed by a Chief Warrant Officer (CWO) of the U.S. Marine Corps Reserves (USMCR).

The threshold issues to initially address in any pension case are whether the Veteran had the requisite period of wartime service and/or if the appellant is the Veteran's surviving spouse.  The appellant reports having been divorced from the Veteran in 1959, but living with the Veteran continuously from the date of marriage to death.  See VA Form 21-534EZ (Application for DIC, Death Pension and/or Accrued Benefits received January 2013).  For purposes of this decision, the Board will assume, arguendo, that the appellant meets the legal definition of being the Veteran's "surviving spouse."

With respect to the threshold issue of requisite wartime service, the Veteran's service personnel records (SPRs) reflect that he entered active service with the Marine Corps in December 1955.  He signed a 3-year service obligation contract.  His service treatment records (STRs) reflect that, on December 17, 1958, he underwent a physical examination for release from active duty (RAD).  The Veteran's Department of Defense (DD) Form 214 reflects that he was honorably discharged on December 19, 1958.  His SPRs reflect that, on December 19, 1958, the Veteran was "[r]elease[d] from active duty this date & trans to the 4th MCRRD, Ready" and given a cash settlement for accrued leave.  

Thereafter, the Veteran's SPRs reflect that he was "ASSIGNED READY RESERVE CATEGORY."  A Reserve Retirement Credit Report covers his service from December 20, 1958 to December 28, 1961.  On December 28, 1961, a notation was placed on the Veteran's December 1958 RAD examination indicating that he was discharged from the USMCR and was "[n]ot on active duty time of discharge."

On October 30, 2014, the AOJ received verification from the service department that the Veteran only had honorable active service from December 1955 to December 1958, and did not have any service in the Republic of Vietnam.

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department."

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

Here, the Veteran is shown to have active service from December 1955 to December 1958.  This period of active service was not during a period of war as defined at 38 C.F.R. §3.2.  In this respect, the Korean Conflict ended on January 31, 1955.  38 C.F.R. § 3.2(e).  

The appellant claims that the Veteran served on active duty until December 1961.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

Here, the official service department records reflect that the Veteran served in the USMCR from December 1958 to December 1961.  Qualifying service for death pension purposes must be "active military, naval, or air service."  See 38 C.F.R. § 3.3(a).  "Active military, naval, or air service" includes any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

In this case, the service department has determined that the Veteran did not serve in the Republic of Vietnam during his USMCR service.  Otherwise, his reserve service from December 1958 to December 1961 could not qualify as wartime service during the Vietnam Era which began August 5, 1964.  Therefore, this portion of the Veteran's reserve service does not qualify as active service and does not satisfy the criteria for wartime service for death pension eligibility. 

In sum, the Veteran did not have any active service during the Korean conflict; and did not serve during the legally recognized Vietnam era extending from August 5, 1964 and ending on May 7, 1975, inclusive.  Moreover, the Veteran did not serve in Vietnam and did not have any active service during the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive.

As the Veteran did not have the requisite service for the appellant to meet the threshold eligibility requirement for award of VA death pension, the appellant simply cannot establish entitlement to such benefit.  Under these circumstances, the Board finds that the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges the appellant's argument that she should be awarded death pension benefits due to the Veteran's honorable military service, including his participation during the Lebanon crisis.  See NOD received in February 2014.  Notably, the Lebanon crisis is not recognized as a period of war under 38 C.F.R. § 3.2.  The Board further notes that the Board is without authority to grant benefits on the basis of equity, and cannot base its decision on its own particular view of the fairness of the application of a particular statute or regulation.  38 U.S.C.A. §§ 503, 7104; see Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board can only determine whether the claimant meets all of the requirements of the benefit being sought and, if he/she is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  

Accordingly, because the requirements for basic eligibility for entitlement to VA death pension are not met, the Board finds that the claim on appeal must be denied.  Where as here, the law, and not the facts, is dispositive, the claim must be denied because of the absence of legal merit, or lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.


ORDER

The claim of entitlement to death pension benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


